Appeal from a judgment of the Supreme Court (Ryan, Jr., J.), entered October 19, 1993 in Franklin County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the proceeding as, inter alia, time barred.
Petitioner commenced this proceeding seeking to overturn a ruling finding him ineligible to participate in a temporary release program by challenging the applicable regulations proscribing his eligibility and by collaterally attacking a previous disciplinary determination finding him guilty of abscondence. Even were we to overlook his failure to timely administratively appeal the disciplinary determination, his attack on that determination is time barred by CPLR 217. In any event, the ruling that petitioner was ineligible for the release program did not violate any constitutional right and the reasons given were not irrational. Petitioner’s challenge to the pertinent regulations are without merit.
Cardona, P. J., Mercure, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.